Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing TIAA-CREF LIFE FUNDS SUPPLEMENT NO. 1 dated August 7, 2007 to the May 1, 2007 Prospectus GROWTH EQUITY FUND The portfolio management team of the Growth Equity Fund has changed. The following supplements the disclosure under Portfolio Management Teams in the Prospectus: Gregory B. Luttrell is no longer a member of the portfolio management team for the Growth Equity Fund. Therefore, the row containing Mr. Luttrells biographical information on page 37 of the Prospectus should be deleted in its entirety. Andrea Mitroff has been added to the Growth Equity Funds portfolio management team. Therefore, the following biographical information should be added to the Funds portfolio management team disclosure on page 37 of the Prospectus: Portfolio Role/ Total Experience Coverage/ (since dates specified below) Name & Title Expertise/Specialty Experience Over Past 5 Years At TIAA Total On Team Andrea Mitroff Stock Selection Teachers Advisors, Inc., TIAA and 2006 1988 2007 Managing Director its affiliates  2006 to Present; Merrill Lynch Investment Managers - 1999 to 2006. Susan Hirsch will continue to be a member of the portfolio management team for the Growth Equity Fund and has assumed the role of Lead Portfolio Manager for the Fund . A11464 8/07 TIAA-CREF LIFE FUNDS SUPPLEMENT NO. 1 dated August 7, 2007 to the Statement of Additional Information (SAI) dated May 1, 2007 ALL FUNDS Frances Nolan and Susan S. Kozik have each resigned from their respective positions as Executive Vice President of the TIAA-CREF Life Funds. Consequently, Ms. Nolan and Ms. Kozik should be removed from the list of officers on page B-21 of the SAI. GROWTH EQUITY FUND The portfolio management team of the Growth Equity Fund has changed. The following supplements the disclosure under Additional Information Regarding Portfolio Managers in the SAI: Gregory B. Luttrell is no longer a member of the portfolio management team for the Growth Equity Fund. Therefore, the row containing information on Mr. Luttrell on page B-25 of the SAI should be deleted in its entirety. Andrea Mitroff has been added to the Growth Equity Funds portfolio management team. Therefore, the following information should be added to the Funds portfolio management team disclosure on page B-25 of the SAI: Number of Other Accounts Managed Total Assets In Accounts Managed (millions) Registered Registered Dollar Range of Name of Investment Other Pooled Investment Other Pooled Equity Securities Portfolio Manager Companies Investment Vehicles Companies Investment Vehicles Owned in Fund Andrea Mitroff* 3 0 $13,386 $0 $0 * The information in this chart is as of June 30, 2007 except for Number of Other Accounts Managed, which reflects Ms. Mitroffs more recent addition to the portfolio management teams of other affiliated funds. Susan Hirsch will continue to be a member of the portfolio management team for the Growth Equity Fund and has assumed the role of Lead Portfolio Manager for the Fund. A11465 8/07
